F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            MAY 19 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOSEPH A. VENTO,

                Plaintiff-Appellant,

    v.                                                   No. 98-1236
                                                      (D.C. No. 97-S-463)
    COLORADO NATIONAL BANK;                               (D. Colo.)
    C. JEAN STEWART; DAVID W.
    STARK; JACK M. MERRITTS,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before BRORBY , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Joseph A. Vento appeals from the district court’s order adopting

the magistrate judge’s recommendation to dismiss his complaint brought pursuant

to 42 U.S.C. §§ 1983 & 1988.   1
                                   We exercise jurisdiction under 28 U.S.C. § 1291

and affirm.

      Plaintiff brought suit in federal court against defendants, Colorado National

Bank (CNB), Stark and Merritts, alleging that they conspired with defendant

Stewart, a Denver Probate Court judge, to file a vexatious interpleader action in

the Denver Probate Court. In 1993, plaintiff and his sister obtained a judgment

against CNB in the District Court in Pueblo County, Colorado. The Colorado

Court of Appeals affirmed the judgment on appeal.      See Vento v. Colorado Nat’l

Bank-Pueblo , 907 P.2d 642 (Colo. Ct. App. 1995). On December 11, 1995, the

Colorado Supreme Court denied certiorari. On December 29, 1995, CNB filed the

interpleader action seeking to interplead the amount of the Pueblo District Court

judgment because of competing claims on the judgment, including claims by

trusts owned by other members of plaintiff’s family. Plaintiff claims the

interpleader action was filed to prevent him from collecting the Pueblo District

Court judgment. Defendant Stewart, acting in her capacity as a Denver Probate

Court judge, entered an order on January 3, 1996, granting CNB’s request to



1
      By order dated September 29, 1998, the appeal from the district court’s
award of sanctions and attorney fees was dismissed.

                                           -2-
interplead the funds and enjoining all claimants, including Joseph Vento, from

taking any action to collect the Pueblo District Court judgment.

       Plaintiff then filed this lawsuit alleging his federal civil rights were

violated by CNB, defendant Stark (the attorney who represented CNB in the

interpleader action), defendant Merritts (the attorney who represented other

claimants on the Pueblo District Court judgment), and defendant Stewart (the

Denver Probate Court judge assigned to the interpleader action).

       We review de novo an order dismissing a complaint for failure to state

a claim for relief under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

using the same standard applied by the district court.    See Ordinance 59 Ass’n v.

United States Dep’t of Interior Secretary    , 163 F.3d 1150, 1152 (10th Cir. 1998).

“We accept as true all well-pleaded facts, as distinguished from conclusory

allegations, and view those facts in the light most favorable to the nonmoving

party.” Maher v. Durango Metals, Inc. , 144 F.3d 1302, 1304 (10th Cir. 1998).

Dismissal of a complaint pursuant to Rule 12(b)(6) will be upheld only if “it

appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”     Conley v. Gibson , 355 U.S. 41, 45-46

(1957) (footnote omitted).

       Plaintiff’s claims against Judge Stewart, a state court judge, raise the issue

of judicial immunity. “[A] state judge is absolutely immune from § 1983 liability


                                            -3-
except when the judge acts ‘in the clear absence of all jurisdiction.’”       Hunt v.

Bennett , 17 F.3d 1263, 1266 (10th Cir. 1994) (quoting       Stump v. Sparkman ,

435 U.S. 349, 356-57 (1978)). Plaintiff maintains that the Denver Probate Court

had no jurisdiction over the interpleader action, relying on Rule 22 of the

Colorado Rules of Civil Procedure and other rules. “[T]he scope of the judge’s

jurisdiction must be construed broadly where the issue is the immunity of the

judge.” Stump , 435 U.S. at 356. Neither a judge’s “commission of grave

procedural errors,” id. , at 359, nor her action “in excess of [her] authority,”   id.

at 356, will deprive the judge of immunity. A judge acts in the clear absence

of all jurisdiction when she “acts clearly without any colorable claim of

jurisdiction.”   Snell v. Tunnell , 920 F.2d 673, 686 (10th Cir. 1990). We need

not decide whether the Denver Probate Court had jurisdiction over the

interpleader action because we find that under Colo. Rev. Stat. § 13-9-103(5),

granting jurisdiction to the Denver Probate Court over “every legal and equitable

question arising out of or in connection with express trusts,” Judge Stewart had

at least colorable jurisdiction sufficient to invoke judicial immunity. Therefore,

Judge Stewart cannot be held liable under § 1983.

       To state a claim under § 1983 plaintiff must show that defendants acted

under color of state law.   See Haines v. Fisher , 82 F.3d 1503, 1508 (10th Cir.

1996). Plaintiff recognizes that CNB, Stark and Merritts are private parties, not


                                             -4-
public actors subject to liability under § 1983, but he alleges that they acted

under color of state law by engaging in joint activity and/or a conspiracy with

Judge Stewart who is a state actor, to violate his rights. “[T]he immunity of

a state official will not necessarily protect a private individual alleged to have

conspired with [her].”        Shaffer v. Cook , 634 F.2d 1259, 1260 (10th Cir. 1980).

The test is whether “the plaintiff [has] demonstrated the existence of a significant

nexus or entanglement between the absolutely immune State official and the

private part[ies] in relation to the steps taken by each to fulfill the objects of their

conspiracy[.]”   Norton v. Liddel , 620 F.2d 1375, 1380 (10th Cir. 1980).

       Plaintiff alleges that the following circumstances demonstrate that the

private party defendants and Judge Stewart conspired to violate his rights:

plaintiff was not granted a continuance of the January 3, 1996 hearing, he was

not given sufficient time to respond to the complaint, and Judge Stewart made

statements and rulings with which he disagreed. We hold that these “[c]onclusory

allegations of conspiracy are insufficient to state a valid § 1983 claim,”     Hunt ,

17 F.3d at 1266 (quotation omitted), and that they do not “allege the kind of

conspiratorial nexus” to support a “conspiracy intended to deprive [plaintiff] of

his constitutional rights.”      Shaffer , 634 F.2d at 1261. Because plaintiff has failed

to demonstrate a conspiracy between the private party defendants and a state

actor, their conduct is not covered by § 1983.


                                               -5-
       Plaintiff’s final argument is framed as a claim that he was deprived of his

property through state action without due process of law. Even if plaintiff was

deprived of his property,   see Vento v. Colorado Nat’l Bank , No. 97CA1814,

1999 WL 46924 (Colo. Ct. App. Feb. 4, 1999) (noting that Denver Probate Court

held that plaintiff was entitled to receive approximately $2.9 million from the

interpled funds), his arguments to this court demonstrate only a disagreement with

the state court’s decisions. Therefore, we invoke the     Rooker-Feldman doctrine,

which prohibits federal district courts from hearing federal claims whose only

purpose is to obtain review of state court judgments when review should be

achieved through appellate review in the state court system.     See Kiowa Indian

Tribe v. Hoover , 150 F.3d 1163, 1165 (10th Cir. 1998).

       The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                        Entered for the Court



                                                        Mary Beck Briscoe
                                                        Circuit Judge




                                           -6-